      Case 2:20-cv-01009-JMA-SIL Document 14 Filed 07/29/20 Page 1 of 5 PageID #: 118


The GrayBar Building                                                                           1599 Post Road East
420 Lexington Ave., Suite 300                                                                  Westport, CT 06880
New York, NY 10170                                                                         (203) 256-8600 – Phone
(212) 490-6050 – Phone                                                                      (203) 255-5700 - Phone
(212) 490-6070 - Fax                                                                          (203) 256-8615 – Fax
                                                                                              (203) 255-5702 - Fax




                                                July 29, 2020


      Honorable Stephen I. Locke
      United States Magistrate Judge
      United States District Court
      Eastern District of New York
      Long Island Courthouse
      100 Federal Plaza
      Central Islip, NY 11722

                                Plaza Marine Inc. and Plaza Fueling Agents
                                   v. Bouchard Transportation Co., Inc.
                                 USDC, EDNY - 20 Civ. 1009 (JMA)(SIL)
                                                File: 4766

      Dear Magistrate Judge Locke:

              Our law firm represents plaintiffs Plaza Marine Inc. and Plaza Fueling Agents (collectively
      “Plaza”) in the captioned action which involves claims against defendant Bouchard Transportation
      Co., Inc. (“Bouchard”) in personam and various vessels in rem for failure to pay for marine fuel
      (commonly known as “bunkers”) that plaintiffs supplied to the vessels, which are all tugboats or
      pushboats.

             By letter motion dated and filed with the Court yesterday, July 28th, Freehill, Hogan &
      Mahar, the law firm representing defendant Bouchard, has asked to withdraw and be relieved as
      counsel for Bouchard in this action. On behalf of the Plaza plaintiffs, I have been authorized to
      inform the Court that plaintiffs have no objection to the motion.

               There is another pending item in this case that I would like to bring to Your Honor’s
      attention. By letter dated and filed with the Court on July 13th (copy enclosed as Exhibit A to this
      letter), I requested a pre-motion conference for the Court to consider plaintiffs’ application that
      they be permitted to file a Second Amended Complaint. Under Rule 15(a)(2) of the Federal Rules
      of Civil Procedure, leave of Court would not be required if plaintiffs’ obtained “the opposing
      party's written consent” but Mr. Walsh of Freehill, Hogan & Mahar explained to me that it would
      be inconsistent for him to provide consent since he had instructions from Bouchard to withdraw
      as their attorneys. Therefore, I filed my letter to request a pre-motion conference.
Case 2:20-cv-01009-JMA-SIL Document 14 Filed 07/29/20 Page 2 of 5 PageID #: 119




        When I did not hear back from the Court about the request set forth in my July 13th letter,
I telephoned Judge Azrack’s chambers on July 23rd to ask that my request for a pre-motion
conference be considered. No one has communicated with me about the request and I now see a
possible reason for that. I made the request to Judge Azrack when I should have made the request
to you, as the Magistrate Judge assigned to the case. I sincerely apologize for that oversight.

        Since defendant Bouchard’s attorneys have now filed a motion to withdraw and plaintiffs
are not objecting to that motion, perhaps Your Honor can simply “so order” this letter to allow
plaintiffs to proceed with the requested filing of a Second Amended Complaint. Plaintiffs would
gratefully appreciate the Court’s indulgence in that regard.

                                                      Respectfully submitted,

                                             Lennon, Murphy & Phillips, LLC




                                             By

                                                         Keith W. Heard

cc: Freehill, Hogan & Mahar
    Attn: John J. Walsh, Esq.




                                                  2
Case 2:20-cv-01009-JMA-SIL Document 14 Filed 07/29/20 Page 3 of 5 PageID #: 120




                       EXHIBIT A
      Case 2:20-cv-01009-JMA-SIL Document 14
                                          12 Filed 07/29/20
                                                   07/13/20 Page 4
                                                                 1 of 5
                                                                      2 PageID #: 121
                                                                                  107


The GrayBar Building                                                                         1599 Post Road East
420 Lexington Ave., Suite 300                                                                Westport, CT 06880
New York, NY 10170                                                                       (203) 256-8600 – Phone
(212) 490-6050 – Phone                                                                    (203) 255-5700 - Phone
(212) 490-6070 - Fax                                                                        (203) 256-8615 – Fax
                                                                                            (203) 255-5702 - Fax




                                               July 13, 2020


      Honorable Joan M. Azrack
      United States District Judge
      United States District Court
      Eastern District of New York
      Long Island Courthouse
      100 Federal Plaza
      Central Islip, NY 11722

                                Plaza Marine Inc. and Plaza Fueling Agents
                                   v. Bouchard Transportation Co., Inc.
                                 USDC, EDNY - 20 Civ. 1009 (JMA)(SIL)
                                                File: 4766

      Dear Judge Azrack:

             Our law firm represents plaintiffs Plaza Marine Inc. and Plaza Fueling Agents (collectively
      “Plaza”) in the captioned action which involves claims against defendant Bouchard Transportation
      Co., Inc. in personam and various vessels in rem for failure to pay for marine fuel (commonly
      known as “bunkers”) that plaintiffs supplied to the vessels, which are all tugboats or pushboats.

              With the filing of an Amended Verified Complaint on February 27, 2020, plaintiffs alleged
      claims covering eleven invoices in the total amount of $465,274.66. Fortunately, defendant then
      proceeded to make several payments to plaintiffs that reduced the amount owed on the claims to
      just $55,053.78 on two invoices. In part because they were encouraged by defendant’s substantial
      paydown of its indebtedness, plaintiffs provided additional fuel to four of the defendant vessels
      (the FREDERICK E. BOUCHARD, J. GEORGE BETZ, JANE A. BOUCHARD and DENISE A.
      BOUCHARD) in March. The value of the fuel supplied in these bunker stems came to
      $179,801.76.

             Unfortunately, defendant has still not paid the $55,053.78 that is due under the Amended
      Verified Complaint and it has also not paid for the fuel that was furnished to the four vessels in
      March. Accordingly, plaintiffs would like to file a Second Amended Complaint that would keep
      the two remaining claims described in paragraphs 25 and 26 of the first Amended Complaint and
      add the four new claims. The total ad damnum in the Second Amended Complaint would be
Case 2:20-cv-01009-JMA-SIL Document 14
                                    12 Filed 07/29/20
                                             07/13/20 Page 5
                                                           2 of 5
                                                                2 PageID #: 122
                                                                            108




$234,855.54 plus interest, costs and legal fees. Bouchard Transportation Co., Inc. would remain
as the sole in personam defendant and only five of the eight vessels named in the Amended
Verified Complaint would be named in the Second Amended Complaint.

         Too much time has passed since the filing of the Amended Verified Complaint for plaintiffs
to file a Second Amended Complaint “as a matter of course,” to use the language of Rule 15(a)(1)
of the Federal Rules of Civil Procedure. This shifts the focus to Rule 15(a)(2), which provides as
follows:

       Other Amendments. In all other cases, a party may amend its pleading only with the
       opposing party's written consent or the court's leave. The court should freely give
       leave when justice so requires.

        On July 7th, the undersigned wrote to John J. Walsh of Freehill, Hogan & Mahar, counsel
for defendant Bouchard in this action, “to request that you provide Bouchard’s written consent that
Plaza may file a Second Amended Complaint on the basis of the six unpaid invoices.” However,
Mr. Walsh advised the undersigned by email on Friday, July 10th, that “I have been instructed to
withdraw from representing the Defendants in this matter and will be filing motion papers next
week.” In a telephone conversation with Mr. Walsh today, the undersigned asked if it may be
possible for him to consent to the filing of the Second Amended Complaint before he leaves the
case. However, Mr. Walsh reiterated that his only instructions are to file a motion to withdraw as
counsel.

       Since plaintiffs are unable to obtain “the opposing party’s written consent,” in accordance
with Rule 15(a)(2), they must seek leave of Court to file the Second Amended Complaint.

         In accordance with Section IV(B) of Your Honor’s Individual Rules, plaintiffs respectfully
request the scheduling of a pre-motion conference to consider their application for permission to
file a motion to obtain leave allowing plaintiffs to file a Second Amended Complaint in this action.
If, as anticipated, defendant Bouchard’s attorneys file a motion to withdraw, as they have indicated
will happen, perhaps the Court can simply “so order” this letter to allow plaintiffs to proceed with
the requested filing.

                                                       Respectfully submitted,

                                              Lennon, Murphy & Phillips, LLC




                                              By

                                                          Keith W. Heard

cc: Freehill, Hogan & Mahar
    Attn: John J. Walsh, Esq.


                                                   2
